The judgment of the court was pronounced by
SniDEim, J.
Under the circumstances of this case, which have been stated in the decision of the cause upon the merits, we are of opinion that the conditional order of dissolution of the injunction was properly rendered.* See C. P. 307. A suspensive appeal should not have been allowed. See the case of Jure v. First Municipality, 2 An. 321.

Appeal dismissed.


The order of dissolution was on the condition of defendant’s executing an obligation, with surety, in favor of the plaintiff, as required by art. 307 C. P. R.